MEMORANDUM **
Agavni Toroyan, an ethnic Armenian native of Bulgaria and citizen of Ukraine, petitions for review of the Board of Immigration Appeals’ (BIA) summary affirmance of the immigration judge’s (IJ) denial of her application for asylum, withholding of removal, and Convention Against Torture (CAT) relief. We dismiss the petition.
Toroyan’s brief fails to comply with Fed. R.App. P. 28(a). Neither the statement of facts nor her argument contains citations to the relevant portions of the testimony or the documentary evidence, and her brief also lacks appropriate references to relevant authority. Fed. R.App. P. 28(a)(7); Fed. R.App. P. 28(a)(9)(A). Further, Toroyan’s brief does not contain a summary of the argument, Fed. R.App. P. 28(a)(8), or a statement of the applicable standard of review with respect to the issue presented, Fed. R.App. P. 28(a)(9)(B). Failure to comply with Rule 28(a) is sufficient to justify dismissal. Cmty. Commerce Bank v. O’Brien (In re O’Brien), 312 F.3d 1135, 1136 (9th Cir.2002) (citing Han v. Stanford Univ. Dining Servs., 210 F.3d 1038, 1040 (9th Cir. 2000)).
While we might hesitate to dismiss a meritorious case for failure to comply with Rule 28, N/S Corp. v. Liberty Mut. Ins. Co., 127 F.3d 1145, 1146 (9th Cir.1997), Toroyan’s petition is not meritorious. The IJ offered specific and cogent reasons for disbelieving Toroyan’s claim that she suffered persecution on account of a protected ground. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). For example, the IJ noted inconsistencies with respect to Toroyan’s position at the news station, *624and he pointed out several factual discrepancies regarding the alleged attacks on her husband and daughter. The IJ thus relied upon inconsistencies that are supported by the record and are significant to Toroyan’s asylum claim. Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004) (holding that the reviewing court must accept the adverse credibility finding “[s]o long as one of the identified grounds is supported by substantial evidence and goes to the heart of [the petitioner’s] claim of persecution” (internal quotation marks omitted, first alteration in original)).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.